In a proceeding for a writ of habeas corpus pursuant to Mental Hygiene Law § 33.15 (a), the petitioner appeals from a judgment of the Supreme Court, Queens County (O’Donoghue, J.), dated November 30, 2004, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The issue raised on this appeal has been rendered academic as a result of our determination on a prior appeal (see Matter of Ricardo H., 17 AD3d 464, 465 [2005]). The matter does not warrant invoking the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Adams, J.P., Ritter, Santucci and Lunn, JJ., concur.